Citation Nr: 1110940	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-11 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a separate rating for the Veteran's service-connected chondromalacia of the right knee.

2.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected right knee instability, prior to June 28, 2010.

3.  Entitlement to a rating in excess of 20 percent for the Veteran's service-connected right knee instability, after June 28, 2010.

4.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected patellofemoral arthrosis and chondromalacia of the left knee prior to June 28, 2010, and in excess of 20 percent after June 28, 2010.

5.  Entitlement to a rating in excess of 20 percent for the Veteran's service-connected patellofemoral arthrosis and chondromalacia of the left knee after June 28, 2010.

6.  Entitlement to an initial rating in excess of 20 percent for the Veteran's service-connected degenerative disc disease (DDD) of the thoracolumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1963 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, that granted the Veteran service connection for DDD and strain of the thoracolumbar spine (a low back disability) with a 20 percent evaluation, effective December 7, 2005, and increased the Veteran's rating for chondromalacia of the right knee (a right knee disability) and patellofemoral arthrosis and chondromalacia of the left knee (a left knee disability), to 10 percent disabling, effective December 7, 2005.  A December 2010 rating decision increased the Veteran's ratings for right and left knee disabilities to 20 percent disabling, effective June 28, 2010.  

In September 2009 the Veteran testified at a video-conference Board hearing before the undersigned Acting Veteran's Law Judge.  A transcript of that proceeding is of record.

The issues have been recharacterized as indicated on the title page to comport with the medical evidence of record.

The issue of entitlement to an initial rating in excess of 20 percent for the Veteran's service-connected DDD of the thoracolumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service connected chondromalacia of the right knee manifests degenerative arthritis confirmed by x-ray findings and limited motion; the disability is also not manifested by ankylosis, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion, symptomatic removal of semilunar cartilage, genu recurvatum, or impairment of the tibia and fibula.  

2.  Prior to June 28, 2010, the Veteran's right knee instability is not manifested by moderate subluxation or lateral instability, 

3.  After June 28, 2010, the Veteran's right knee instability is not manifested by severe subluxation or lateral instability.  

4.  Prior to June 28, 2010, the Veteran's left knee disability is not manifested by ankylosis, subluxation or lateral instability, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion, symptomatic removal of semilunar cartilage, genu recurvatum, a compensable degree of limitation of motion, or impairment of the tibia and fibula.  

5.  After June 28, 2010, the Veteran's left knee disability is not manifested by ankylosis, subluxation or lateral instability, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion, symptomatic removal of semilunar cartilage, genu recurvatum, a compensable degree of limitation of motion, or impairment of the tibia and fibula.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating for the Veteran's service-connected chondromalacia of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5020 (2010); VAOPGCPREC 23-97 (1997).

2.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected right knee instability, prior to June 28, 2010, and in excess of 20 percent after June 28, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5020, 5256, 5257, 5258, 5260, 5261, 5262, and 5263 (2010).

3.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected right knee instability after June 28, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5020, 5256, 5257, 5258, 5260, 5261, 5262, and 5263 (2010).

4.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected patellofemoral arthrosis and chondromalacia, left knee, prior to June 28, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5020, 5256, 5257, 5258, 5260, 5261, 5262, and 5263 (2010).

5.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected patellofemoral arthrosis and chondromalacia of the left knee, after June 28, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5020, 5256, 5257, 5258, 5260, 5261, 5262, and 5263 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  March 2006, May 2006, June 2008, and September 2010 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment record have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Numerous adequate VA examinations were conducted to assess the severity of the Veteran's bilateral knee disability.  The Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, the Veteran has been provided with the opportunity to give testimony before the Board.  

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  
II.  Background

In September 1974, the RO granted service connection for right and left knee disabilities, assigning 0 percent evaluations April 16, 1974, under 38 C.F.R. § 4.71a, DC 5020-5003.  

On December 7, 2005, the Veteran requested increased ratings for his service-c knee disabilities.  

An August 2006 VA examination report notes that the Veteran reported pain, weakness, stiffness, swelling, heat, redness, instability and giving way in both his knees.  A physical examination revealed that the Veteran's right knee showed no swelling, he had tenderness over the medial joint line, and had no abnormal movement, 0 degrees of extension to 100 degrees of flexion, with pain at 90 degrees of flexion.  With repetitive flexion and extension there was a loss of 10 degrees of flexion.  The function is additionally limited by pain following repetitive use.  Pain causes the major functional impact.  The Veteran had 5 degrees of varus instability at 0 degrees and 30 degrees of flexion and no valgus instability.  The left knee had some mild swelling and tenderness, and the range of motion was 0 to 90 degrees of flexion.  He has pain at 75 degrees of flexion and on repetition there is a 10 degree loss of motion.  Pain causes the major functional impact.  He has no varus or valgus instability.  X-rays revealed bilateral patellofemoral arthritic changes.  Assessments of patellofemoral arthrosis on the left and bilateral knee chondromalacia were given.  

A March 2007 VA examination report notes that the Veteran complained of constant bilateral knee pain and that a physical examination revealed that the Veteran's knee joints were not swollen, but were tender.  He had flexion of the right knee of 0 to 120 degrees with pain at the end of flexion and 0 to 110 degrees with pain throughout the range of movement.  Extension was to 0 degrees bilaterally.  With repetitive movement the Veteran lost range of motion and had 0 to 100 degrees of motion in the left knee and 0 to 110 degrees in the right knee.  The examiner noted that after testing, he found no significant instability in the right or left knee joints.  Diagnoses of bilateral chondromalacia patella, with residuals, were given.  The examiner also noted that repetitive movement of the knees caused a loss of range of motion of 10 degrees, and that pain caused the major functional impact.  

The March 2007 rating decision on appeal granted the Veteran a 10 percent rating for his right knee disability, effective December 7, 2005, under 38 C.F.R. § 4.71a, DC 5020-5257, based on knee instability.  That decision also granted the Veteran a 10 percent rating for his left knee disability, effective December 7, 2005, under 38 C.F.R. § 4.71a, DC 5020-5003, based on painful motion.  

A November 2008 VA treatment record notes that the Veteran had pain in his knees and that he was given diagnoses of knee arthralgias most likely secondary to degenerative joint disease (DJD).  

A November 2008 VA examination report notes that the Veteran reported pain, weakness, stiffness, swelling, and giving way of the knees.  He uses a cane and knee brace.  A physical examination revealed flexion of 0 to 115 degrees in the right knee and flexion of 0 to 115 degrees in the left knee.  Extension was to 0 degrees in both knees.  There was diffuse pain throughout the range of motion.  There was no effusion or edema.  There was no ankylosis of the knee joints.  Active flexion of the knees were 0 to 90 degrees after repetition due to pain and discomfort.  Testing of stability revealed no excessive looseness or laxity in the right or left knees and the examiner noted that the Veteran had stable joints.  Diagnoses of the knees could not be offered because the Veteran could not have MRI testing of his knees due to claustrophobia.  The examiner noted that following repetitive movement, the Veteran lost another 20 degrees of flexion in his left knee, but did not have any additional loss of motion in his right knee.

A VA general medical examination was conducted on June 28, 2010, and a physical examination revealed that there was grinding in the left and right knees, that his right knee had extension to 0 degrees and flexion to 130 degrees, that his left knee had extension to 0 degrees and flexion to 130 degrees, that there was objective evidence of pain on motion, and that neither knee had any additional limitations after repetitive motion.  Diagnoses of right and left knee DJD were given.  

An October 2010 VA examination report notes that the Veteran does not use an assistive device for ambulation and is able to sit comfortably in a chair and able to get up without difficulty.  He complained of pain, weakness, stiffness, lack of endurance, and instability, and that his knees flares up 3-5 times per month.  A physical examination revealed that the Veteran's bilateral knees had no bony deformity, right knee motion of 0 to 118 degrees, left knee motion of 0 to 112 degrees, stable knee ligaments bilaterally, no propensity for subluxation, and no ankylosis.  Diagnoses of bilateral knee DJD were given.  The examiner noted that the Veteran had tightness and discomfort in the last 10 degrees of motion and that there is no additional limitation of joint function.  

A December 2010 rating decision increased the Veteran's ratings for right and left knee disabilities to 20 percent disabling, effective June 28, 2010.  

The Veteran continues to appeal for higher ratings for these disabilities.  See AB v. Brown, 6 Vet. App. 35 (1993).  He has testified that his knee problems necessitate the use of a cane, that he suffers pain and cannot play sports, and that he cannot walk for long periods of time.  

III.  Legal Criteria 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due to pain is a factor.  Other factors include less movement than normal, weakened movement, excess fatigability, pain on movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The knee can be rated under Diagnostic Codes 5256-5263.  38 C.F.R. § 4.71a.  Assigning multiple ratings for the Veteran's bilateral knee disability based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  However, lateral instability and degenerative arthritis of the knee may be rated separately under DCs 5257 and 5003.  VAOPGCPREC 23-97 (1997); but see 38 C.F.R. § 4.14 [the evaluation of the same disability under various diagnoses is to be avoided].  

Under Diagnostic Code 5020, synovitis is rated as degenerative arthritis under Diagnostic Code 5003, which in turn, is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, as in this case, an evaluation of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Rating Schedule provides compensable ratings for limitation of flexion of the leg when flexion is limited to 45 degrees (10 percent), 30 degrees (20 percent), and 15 degrees (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Compensable ratings for limitation of extension of the leg are assigned when extension is limited to 10 degrees (10 percent), 15 degrees (20 percent), 20 degrees (30 percent), 30 degrees (40 percent), or 45 degrees (50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal knee flexion and extension is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed.  Reg. 59,990 (2005).

Knee instability is rated under Diagnostic Code 5257 which provides ratings for impairment of the knee when there is evidence of slight (10 percent), moderate (20 percent), or severe (30 percent) recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

IV.  Analysis

A.  Prior to June 28, 2010

X-rays of the Veteran's right knee showed degenerative changes and a diagnosis of DJD of the right knee was given, a separate 10 percent rating for his right knee pursuant to DC 5003 is warranted.   

Regarding whether any of the Veteran's right or left knee disabilities warrant a rating in excess of 10 percent based on painful motion under Diagnostic Code 5003, the May 2007 VA examination report notes that the Veteran's left knee had flexion, limited by pain and repetitive motion, of at worst, 90 degrees, and right knee flexion limited to 100 degrees.  Extension was noted to be to 0 degrees.  The November 2008 VA examination report notes that that the Veteran's left knee had flexion, limited by pain and repetitive motion, of at worst, 70 degrees, and right knee limited to 90 degrees.  Extension was noted to be to 0 degrees.  

The medical evidence of record clearly indicates that the Veteran's right and left knees did not have flexion limited to 45 degrees or extension limited to 10 degrees and thus compensable ratings for his right and left knee disabilities are not warranted under DC 5260 or DC 5261.

Consideration has been given to whether a higher rating is warranted on the basis of functional impairment and pain.  However, even considering the limitation of motion due to repetitive movement on the March 2007 and November 2008 examinations,  a rating higher than 10 percent is not approximated.  

Although the June 2006 VA examination report noted that the Veteran's right knee had 5 degrees of varus instability and no valgus instability, the March 2007 and November 2008 VA examination reports found that the Veteran's right knee had no significant instability or excessive looseness or laxity.  Therefore, given that the Veteran only had one finding of any type of instability, which was not even noted to be lateral instability, and two subsequent VA examiners found that the Veteran had no instability of the right knee at all, prior to June 28, 2010, the Veteran's right knee disability is most accurately characterized as slight and not moderate in its degree of recurrent subluxation or lateral instability.  

There is no medical evidence of record indicating that the Veteran has any degree of subluxation or lateral instability of his left knee.  Thus, a compensable rating pursuant to DC 5257 for the left knee is not for application.  

Therefore, a rating in excess of 10 percent under DC 5257 for the Veteran's right and left knee disabilities is not warranted.  See 38 C.F.R. § 4.71a.

Finally, the Veteran has never been diagnosed with, nor is there any medical evidence of record indicating, ankylosis, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum of either knee.  Therefore, compensable ratings pursuant to DCs 5256, 5258, 5259, 5262, and 5263 are not for application.  See 38 C.F.R. § 4.71a.

B.  After June 28, 2010

The Veteran's left and right knee disabilities are each receiving 20 percent ratings and his right knee is a receiving a separate 10 percent evaluation pursuant to DC 5003 .  Furthermore, the RO has continued to rate the Veteran's left knee under DC 5020-5003, and has assigned him a 20 percent rating under this code despite the fact that the rating criteria do not allow for such a rating under DC 5003.  Notwithstanding this, the Board will not disturb the Veteran's 20 percent rating for his left knee disability.  

There is no medical evidence of record indicating that the Veteran has any degree of subluxation or lateral instability of either knee and the October 2010 VA examination report specifically found that the Veteran's bilateral knee ligaments are stable and his knees have no propensity for subluxation.  There is no medical evidence at all indicating any type of lateral instability or subluxation, neither the right or left knee can be considered to have slight, moderate, or severe subluxation or lateral instability and higher ratings under DC 5257 are not warranted.  See 38 C.F.R. § 4.71a.

The June 28, 2010 VA examination report notes that the Veteran's left and right knees had flexion, limited by pain and repetitive motion, of at worst, 130 degrees.  Extension was noted to be to 0 degrees.  The October 2010 VA examination report notes that that the Veteran's left knee had flexion, limited by pain and repetitive motion, of at worst, 102 degrees, and right knee limited to 108 degrees.  Extension was noted to be to 0 degrees.  Thus, after June 28, 2010, the medical evidence of record clearly indicates that the Veteran's right and left knees do not have flexion limited to 45 degrees or extension limited to 10 degrees and compensable ratings for his left and right knee disabilities are not warranted under DC 5260 or DC 5261.

Consideration has been given to whether a higher rating is warranted on the basis of functional impairment and pain.  However, even considering the limitation of motion due to repetitive movement during the examinations at issue, a rating higher than 10 percent is not approximated.  

Again, the Veteran has never been diagnosed with, nor is there any medical evidence of record indicating, ankylosis, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum of either the right or left knee.  Therefore, compensable ratings pursuant to DCs 5256, 5258, 5259, 5262, and 5263 are not for application.  See 38 C.F.R. § 4.71a.

V.  Extraschedular Considerations

Nor does the Veteran qualify for extra-schedular consideration for his service-connected knee disabilities.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant' s disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as knee pain, instability, and limited motion, are the symptoms included in the criteria found in the rating schedule for the Veteran's knee disabilities.  The schedular criteria are not inadequate for rating this Veteran's disability, and the other two steps in the analysis of extra-schedular ratings need not be reached.


VI.  Conclusion

The Veteran genuinely believes that the severity of his left and right knee disabilities merit higher ratings.  The Veteran is competent to state how his symptoms such as pain or limited motion affect him as this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to report specific medical pathologies as set out in the relevant diagnostic criteria and his opinion is far outweighed by the detailed opinions provided by the VA medical professionals, which show that the criteria for ratings in excess of 10 percent prior to June 28, 2010, and in excess of 20 percent after June 28, 2010 for his left and right disabilities have not been met.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 4.71a. 

The preponderance of the evidence is against the claims; there is no doubt to be resolved; and increased ratings are not warranted. At no time during the pendency of these claims, have the disabilities been more or less disabling than as currently rated.

ORDER

Entitlement to separate, 10 percent, rating for the Veteran's service-connected chondromalacia of the right knee is granted.

Entitlement to a rating in excess of 10 percent for the Veteran's service-connected right knee instability, prior to June 28, 2010, is denied.

Entitlement to a rating in excess of 20 percent for the Veteran's service-connected right knee instability, after June 28, 2010, is denied.

Entitlement to a rating in excess of 10 percent for the Veteran's service-connected patellofemoral arthrosis and chondromalacia of the left knee prior to June 28, 2010, is denied.

Entitlement to a rating in excess of 20 percent for the Veteran's service-connected patellofemoral arthrosis and chondromalacia of the left knee after June 28, 2010, is denied.


REMAND

The Veteran seeks an initial rating in excess of 20 percent for his service-connected DDD of the thoracolumbar spine.

The September 2010 Board remand instructed that a VA examination should be conducted to assess the current severity of the Veteran's DDD of the thoracolumbar spine and that the examiner was to identify all chronic neurologic manifestations of his service-connected thoracolumbar spine disability and, if possible, delineate any impairment or dysfunction attributable to any other causes.  

The Veteran is currently service connected for left and right lower extremity peripheral neuropathy associated with his service connected diabetes mellitus, which are separately rated as 10 percent disabling. 

A VA examination was conducted in October 2010, and notes that the Veteran had decreased sensation in the dermatomes of L4, L5, and S1 on the left and that he was at risk for further falls due to increased weakness of the left leg and decreased sensation.  The October 2010 VA examiner made no attempt to determine whether the Veteran's DDD of the thoracolumbar spine causes neurologic manifestations and whether they are separate and distinct from his service connected peripheral neuropathy disabilities as instructed by the September 2010 Board remand.  

Hence, the October 2010 examination is not adequate to rate the Veteran's service-connected DDD of the thoracolumbar spine disability and a new neurologic examination is needed prior to appellate review.  See 38 C.F.R. § 3.159(c)(4); see also Stegall v. West, 11 Vet. App. 268 (1998) (noting that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  

The appellant is hereby notified that it is her responsibility to report to any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurologic examination for the purpose of determining whether his DDD of the thoracolumbar spine manifests any chronic neurologic disabilities, which are separate and distinct from his service connected peripheral neuropathy disabilities, which are associated with his service connected diabetes mellitus.  All necessary testing should be conducted.  

The claim file must be made available to and be reviewed by the examiner in conjunction with the examination and that review should be noted in the examination report.  A rationale for all medical opinions must be provided.

2.  Thereafter, any additional development needed should be accomplished and the claim should then be readjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations, not previously provided, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


